                 Case 8:20-bk-00966-MGW                   Doc 13       Filed 02/24/20          Page 1 of 1

[Doess13p] [District Order Granting Motion to Extend Time to File Schedules, Statements, or Chapter 13 Plan]




                                            ORDERED.
Dated: February 24, 2020




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                           Case No.
                                                                                 8:20−bk−00966−MGW
                                                                                 Chapter 13
Angela Patricia Cox
aka Angela P. Cox
aka Angela Cox



________Debtor*________/

                            ORDER GRANTING MOTION TO EXTEND TIME
                      TO FILE SCHEDULES, STATEMENTS AND CHAPTER 13 PLAN

   THIS CASE came on for consideration, without hearing, of the Debtor's Motion to Extend Time to File
Schedules, Statements and Chapter 13 Plan (Document No. 12) (the "Motion"). After reviewing the Motion, it
is
   ORDERED:

   1. The Motion is GRANTED.

   2. Debtor shall file all needed Schedules, Statements, and Chapter 13 Plan by March 4, 2020.

Jeffrey Hochfelsen is directed to serve a copy of this order on interested parties who do not receive service by
CM/ECF and file a Proof of Service within 3 days of entry of the order.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
